OPPENHEIMER INTERNATIONAL DIVERSIFIED FUND – EXHIBIT 77C SPECIAL SHAREHOLDER MEETINGS (Unaudited) On June 21, 2013, a first shareholder meeting of Oppenheimer International Diversified (the “Fund”) was held at which the twelve Trustees identified below were elected to the Fund (Proposal No. 1) as described in the Fund’s proxy statement dated April 12, 3012 (the “Proxy Statement”).The following is a report of the votes cast: Nominee/ProposalForWithheld Trustees Brian F. Wruble132,378,7232,156,810 David K. Downes132,307,0282,228,505 Matthew P. Fink132,354,4632,186,070 Edmund Giambastiani, Jr.132,459,7902,075,743 Phillip A. Griffiths132,301,2062,234,327 Mary F. Miller132,567,2721,968,261 Joel W. Motley132,489,1752,046,358 Joanne Pace132,683,8091,851,724 Mary Ann Tynan132,548,9741,986,558 Joseph M. Wikler132,3549912,180,542 Peter I. Wold132,524,0102,011,523 William F. Glavin, Jr.132,525,5432,009,990 On September 27, 2013, following an adjournment from a second shareholder meeting held on June 21, 2013, as adjourned to August 2, 2013 and August 12, 2013, a meeting of the Fund was held at which the sub-proposals below (Proposal No. 2 (including certain of its sub-proposals)) and an Agreement and Plan of Reorganization to reorganize the Fund into a Delaware statutory trust (Proposal No. 3) were approved as described in the Fund’s Proxy Statement.The following is a report of the votes cast: Proposal 2:To approve changes in, or the removal of, certain fundamental investment policies/investment objectives. 2a:Proposal to revise the fundamental policy relating to borrowing For AgainstAbstain 2b-1:Proposal to revise the fundamental policy relating to concentration of investments ForAgainstAbstain 2c-1:Proposal to remove the fundamental policy relating to diversification of investments ForAgainstAbstain 2d:Proposal to revise the fundamental policy relating to lending ForAgainstAbstain 2e:Proposal to remove the additional fundamental policy relating to estate and commodities ForAgainstAbstain 2f:Proposal to revise the fundamental policy relating to senior securities ForAgainstAbstain 2g:Proposal to remove the additional fundamental policy relating to underwriting ForAgainstAbstain Proposal 3:To approve an Agreement and Plan of Reorganization that provides for the reorganization of a Fund from a Maryland corporation or Massachusetts business trust, as applicable, into a Delaware statutory trust. ForAgainstAbstain
